Appeal Dismissed and Memorandum Opinion filed August 15, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00476-CV

                  ROBERT DANIEL BUNDRANT, Appellant

                                          V.
 CAPCOR ORCHARD GREEN, LTD., TEXAS FAST CASH, INC., SENOR
    INSTANT CASH, INC., AND GESSNER SENOR, INC., Appellees

                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-22672

                  MEMORANDUM                       OPINION
      This is an attempted appeal from an order signed May 23, 2019, granting
“Counter-Plaintiffs, Texas Fast Cash, Inc., Senor Instant Cash, Inc.’s . . . Motion for
Summary Judgment.”

      Generally, appeals may be taken only from final judgments. Lehmann v. Har–
Con Corp., 39 S.W.3d 191, 195 (Tex.2001). A final judgment is one that disposes
of all pending claims and parties. See id. at 200. Interlocutory orders may be
appealed only if permitted by statute. Bally Total Fitness Corp. v. Jackson, 53
S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266,
272 (Tex. 1992) (orig. proceeding).

      The partial summary-judgment order on appeal is not final because it does not
dispose of all pending claims and parties. No statute permits an interlocutory appeal
of the partial summary judgment appellant attempts to appeal. Therefore, the order
is not appealable. See Clark v. Pimienta, 47 S.W.3d 485, 485 (Tex. 2001) (per
curiam).

      On July 25, 2019, this court notified the parties of its intention to dismiss the
appeal for lack of jurisdiction unless, by August 5, 2019, a response was filed
showing meritorious grounds for continuing the appeal. See Tex. R. App. P. 42.3(a).
No response was filed.

      The appeal is dismissed for lack of jurisdiction.



                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices Wise and Hassan.




                                          2